SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1274
KA 14-00720
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KAWAUN VAUGHN, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (EVAN B. HANNAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered November 10, 2009. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of manslaughter in the first degree (Penal Law § 125.20
[1]), defendant contends that the waiver of the right to appeal is not
valid and challenges the severity of the sentence. Although “[w]e
agree with defendant that the waiver of the right to appeal is invalid
because the minimal inquiry made by County Court was insufficient to
establish that the court engage[d] the defendant in an adequate
colloquy to ensure that the waiver of the right to appeal was a
knowing and voluntary choice” (People v Jones, 107 AD3d 1589, 1589, lv
denied 21 NY3d 1075 [internal quotation marks omitted]; see People v
Hassett, 119 AD3d 1443, 1443-1444, lv denied 24 NY3d 961; People v
Mobley, 118 AD3d 1336, 1336-1337, lv denied 24 NY3d 1121), we
nevertheless reject defendant’s challenge to the severity of the
sentence.




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court